Exhibit 10.1
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (“Agreement”) is made as of September 24,
2009, by and between ROYAL BANCSHARES OF PENNSYLVANIA, INC., a Pennsylvania
business corporation and registered bank holding company (“Seller”), and ROYAL
ASIAN BANCSHARES, INC., a Pennsylvania business corporation (“Buyer”).
BACKGROUND:
     1. Seller owns 5,000,000 shares (the “Shares”) of the outstanding common
stock, $1.00 par value per share (the “Common Stock”), of Royal Asian Bank
(“RAB”);
     2. Edward E. Shin (“Shin”), President and Chief Executive Officer of RAB
since its commencement of operations as a separate wholly owned banking
subsidiary of Seller in July 2006, presently owns beneficially 312,500 shares of
the Common Stock, pursuant to a grant of restricted stock under the Royal Asian
Bank 2008 Long-Term Incentive Plan evidenced by a restricted stock agreement,
dated November 4, 2008 (the “Shin Restricted Stock Agreement”), of which 62,500
shares of Common Stock have vested and are outstanding on the date hereof;
     3. Shin, a director and the President of Buyer, and a group comprised of
“accredited investors” for purposes of Rule 506 under Regulation D promulgated
by the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and up to thirty-five sophisticated investors who do not qualify as
“accredited investors,” have formed Buyer for the purpose of conducting a
private placement of the capital stock of Buyer (the “Buyer Private Placement”)
in an amount sufficient to permit Buyer to acquire the Shares and maintain RAB’s
status as “well capitalized” (or in such greater amount as may be required by
the applicable Governmental Authorities) thereafter under the regulations of the
applicable Governmental Entities;
     4. Concurrently with the execution of this Agreement, Seller and Buyer have
executed an escrow agreement, dated September 21, 2009 (the “Escrow Agreement”),
pursuant to which Buyer is depositing $250,000.00 with the Escrow Agent (as
defined in the Escrow Agreement), which amount will either be (i) credited
toward the Purchase Price (as defined in Section 2.1), (ii) payable to Seller
under certain circumstances described in the Escrow Agreement upon termination
of this Agreement under the circumstances described in Section 10.2(b) hereof or
(iii) returned to Buyer under certain circumstances described in the Escrow
Agreement upon any other termination of this Agreement.
     5. Seller desires to sell and transfer to Buyer, and Buyer desires to
purchase, all of the Shares on the terms and conditions hereinafter set forth.
AGREEMENT
     NOW, THEREFORE, in consideration of the representations, warranties,
promises, covenants, and agreements hereinafter contained and intending to be
legally bound, the parties hereby agree as follows:

1



--------------------------------------------------------------------------------



 



1. DEFINITIONS
          For purposes of this Agreement, capitalized terms used herein have the
meanings specified or referred to in Appendix A attached hereto.
2. SALE AND TRANSFER OF SHARES; CLOSING
     2.1 Purchase and Sale of Shares; Purchase Price
          Subject to the terms and conditions of this Agreement, at the Closing
(as such term is hereinafter defined in Section 2.2), Seller will sell and
transfer all of the Shares to Buyer, and Buyer will purchase the Shares from
Seller for an aggregate purchase price (the “Purchase Price”) of $15,217,988.00
to be paid in immediately available funds by wire transfer at Closing. By way of
clarification, no consideration shall be payable for any shares of Common Stock
owned by Shin at the Closing Date, which shares of Common Stock, shall remain
issued and outstanding after the Closing Date and which shares of Common Stock
shall not be deemed to be part of or included in the Contemplated Transactions.
     2.2 Closing
          The closing for the purchase and sale of the Shares (the “Closing”)
provided for in this Agreement will take place at the offices of Seller’s
counsel at 620 Freedom Business Center, King of Prussia, Pennsylvania, on a date
(the “Closing Date”) mutually selected by the Seller and the Buyer which is
within ten (10) business days after satisfaction of all conditions to closing
set forth herein, or at such other time and place as the parties may agree.
     2.3 Closing Deliveries
          At the Closing:
               (a) Seller will deliver (or cause to be delivered) to Buyer:
                    (i) a stock certificate or certificates representing the
Shares, duly endorsed by Seller (or accompanied by duly executed stock powers);
                    (ii) separate letters, in form and substance reasonably
satisfactory to Buyer, pursuant to which those officers and directors designated
by Buyer, if any, will resign their positions as of the Closing;
                    (iii) a legal opinion of Stevens & Lee, P.C., counsel to
Seller, covering matters customary for the type of transaction contemplated by
the Agreement and which is reasonably satisfactory to counsel to Buyer;
                    (iv) all files, books and records, wherever located, which
pertain to the business, including corporate minute books, books of account,
general, financial, tax and personnel records, sales, advertising and
promotional literature, invoices, supplier lists and other documents and rights
relating thereto; and

2



--------------------------------------------------------------------------------



 



                    (v) a certificate executed by an executive officer of
Seller, without personal liability, (i) representing and warranting to Buyer
that each of Seller’s representations and warranties in this Agreement was
accurate in all material respects as of the date of this Agreement and is
accurate in all material respects as of the Closing Date as if made on the
Closing Date and (ii) including a certified copy of resolutions of the board of
directors of Seller authorizing the execution and performance by Seller of this
Agreement and its obligations hereunder.
               (b) Buyer will deliver (or cause to be delivered) to Seller:
                    (i) the sum of $15,217,988.00 (including amounts payable to
Seller pursuant to the Escrow Agreement) in immediately available funds by wire
transfer to an account specified by Seller;
                    (ii) a legal opinion of Waldman Law Group, P.C., counsel to
Buyer, covering matters customary for the type of transaction contemplated by
the Agreement and which is reasonably satisfactory to counsel to Seller; and
                    (iii) a certificate executed by an executive officer of
Buyer, without personal liability, (i) representing and warranting to Seller
that each of Buyer’s representations and warranties in this Agreement was
accurate in all material respects as of the date of this Agreement and is
accurate in all material respects as of the Closing Date as if made on the
Closing Date and (ii) including a certified copy of resolutions of the board of
directors of Buyer authorizing the execution and performance by Buyer of this
Agreement and its obligations hereunder.
3. REPRESENTATIONS AND WARRANTIES OF SELLER
          Seller represents and warrants to Buyer as follows:
     3.1 Organization and Good Standing
               (a) Seller is a corporation duly organized, validly existing and
in good standing under the laws of the Commonwealth of Pennsylvania. Seller is a
bank holding company duly registered under the Bank Holding Company Act of 1956,
as amended. Seller has the corporate power and authority to own or lease all of
its properties and assets, including RAB, and to carry on its business as it is
now being conducted.
               (b) RAB is a bank duly organized, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania. RAB received a
certificate of authority from the Pennsylvania Department of Banking (the
“PDOB”) to operate as a commercial bank, and such certificate has not been
revoked, rescinded, amended, qualified or otherwise adversely limited by the
PDOB. RAB has the corporate power and authority to own or lease all of its
properties and assets and to carry on its business as it is now being conducted.
               (c) RAB does not own, either directly or indirectly, any stock or
equity interest in any depository institution (as defined in 12 U.S.C.
Section 1813(c)(1)). There are no subsidiaries of

3



--------------------------------------------------------------------------------



 



RAB. The deposits of RAB are insured by the Federal Deposit Insurance
Corporation (the “FDIC”) to the fullest extent permitted by law.
               (d) To the knowledge of Seller, the minute books of RAB
accurately record, in all material respects, all material corporate actions of
the shareholders and board of directors (including committees) of RAB, in
accordance with the business practices of RAB.
               (e) RAB is not in violation of its articles of incorporation or
bylaws, as in effect on the date hereof.
     3.2 Authority, No Conflict
          Seller has full power and authority to enter into this Agreement and
to consummate the transactions contemplated herein. This Agreement and the other
documents or instruments to be delivered by Seller hereunder have been or will
be duly executed and delivered by Seller and are or will be valid and binding
obligations of Seller enforceable against Seller in accordance with their terms,
except as enforcement may be limited by general principles of equity, whether
applied in a court of law or a court of equity, and by bankruptcy, insolvency
and similar laws affecting creditors’ rights and remedies generally (including
those relating to fraudulent conveyances and transfers). The execution, delivery
and performance of this Agreement by Seller will not conflict with, or result
in, or constitute a breach or default of the terms, conditions or provisions of
the articles of incorporation or bylaws of Seller or any material instrument,
agreement, mortgage, deed of trust, judgment, order, award or decree or other
restriction to which Seller is a party or by which Seller or any of the Shares
are bound.
     3.3 Title; Capitalization
               (a) The authorized capital stock of RAB consists of 10,000,000
shares of Common Stock and no shares of preferred stock. As of the date of this
Agreement, there were 5,062,500 shares of Common Stock outstanding and no shares
of Common Stock held in treasury. As of the date of this Agreement, to the
knowledge of Seller, no shares of Common Stock were reserved for issuance,
except for an aggregate of 1,250,000 shares of Common Stock reserved for
possible issuance under the Royal Asian Bank 2008 Long-Term Incentive Plan. All
of the issued and outstanding shares of Common Stock have been duly authorized
and validly issued and are fully paid, nonassessable and free of preemptive
rights. As of the date of this Agreement, to the knowledge of Seller, except as
set forth above and except for 250,000 shares of Common Stock remaining to be
issued to Shin under the Shin Restricted Stock Agreement (after giving effect to
the 62,500 shares of Common Stock which are issued under the Shin Restricted
Stock Agreement which vested on November 4, 2008), RAB does not have and is not
bound by any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or issuance of any shares
of Common Stock or any other equity securities of RAB or any securities
representing the right to purchase or otherwise receive any shares of RAB
capital stock.
               (b) Seller owns, of record and beneficially, all of the Shares.
Seller does not have any rights to subscribe for or purchase any additional
shares of Common Stock or any other equity securities of RAB. At the Closing,
(A) the Shares will be transferred to Buyer free and clear of

4



--------------------------------------------------------------------------------



 



all pledges, contractual restrictions on transfer, security interests, liens,
claims and encumbrances of any nature whatsoever and there will not be any
outstanding subscriptions, options, warrants, convertible securities, calls,
commitments, agreements, contracts, rights or other obligations granted by
Seller of any nature whatsoever (contingent or otherwise) to purchase or
otherwise acquire from Seller all or any portion of the Shares or any securities
convertible into shares of capital stock of RAB and (B) the Shares will not be
the subject of a voting trust, voting agreement, shareholders’ agreement or
other similar arrangement entered into by Seller, or binding upon Seller or any
of the Shares.
     3.4 Consents and Approvals
          No consents or approvals of, or filings or registrations with, any
Governmental Entity are necessary, and no consents or approvals of any third
parties are necessary, in connection with the execution and delivery of this
Agreement by Seller, or, subject to the consents, approvals, filings and
registrations from or with the Governmental Entities referred to in Section 4.4
hereof and compliance with any conditions contained therein, the consummation by
Seller of the Contemplated Transactions applicable to it.
     3.5 Taxes
               (a) RAB is a member of the same affiliated group within the
meaning of IRC Section 1504(a) of which Seller is a common parent. Seller has
filed or caused to be filed, and will file or cause to be filed, all material
federal, state and local tax returns required to be filed by or with respect to
RAB, either separately or as a result of RAB being a member of an affiliated
group of corporations, on or prior to the Closing Date. RAB has paid or will
pay, or made or will make, provisions for the payment of, all federal, state and
local Taxes which are shown on such returns to be due for the periods covered
thereby from RAB (including, without limitation, any obligations to contribute
to the payment of a Tax determined on an affiliated, consolidated, combined or
unitary basis with respect to any affiliated, consolidated, combined or unitary
group) to any applicable taxing authority, on or prior to the Closing Date other
than taxes which:
                    (i) are not delinquent or are being contested in good faith,
or
                    (ii) have not been finally determined.
               (b) To the Knowledge of Seller, there are no material disputes
pending, or claims asserted in writing, for Taxes or assessments upon RAB, nor
has RAB been requested in writing to give any currently effective waivers
extending the statutory period of limitation applicable to any federal, state,
county or local income tax return for any period.
               (c) To the Knowledge of Seller, proper and accurate amounts have
been withheld by RAB from its employees for all prior periods in compliance in
all material respects with the Tax withholding provisions of applicable federal,
state and local laws.

5



--------------------------------------------------------------------------------



 



     3.6 Legal Proceedings
          Seller is not a party to any, and there are no pending or, to the
Knowledge of Seller, threatened Proceedings or governmental inquiries of any
nature:
               (a) challenging the validity or propriety of any of the
Contemplated Transactions; or
               (b) which could materially adversely affect the ability of Seller
to perform its obligations under this Agreement.
     3.7 Brokers and Finders
          Neither Seller, nor any of its officers, directors, employees,
independent contractors or agents, has employed any broker, finder, investment
banker or financial advisor, or incurred any liability for any fees or
commissions to any such person, in connection with the Contemplated
Transactions.
     3.8 Information to be Supplied
          The information supplied by Seller for inclusion in any requisite
regulatory application will, at the time each such document is filed with any
Governmental Entity and up to and including the dates of any required regulatory
approvals or consents, as such applications may be amended by subsequent
filings, be accurate in all material respects.
4. REPRESENTATIONS AND WARRANTIES OF BUYER
          Buyer represents and warrants to Seller as follows:
     4.1 Organization and Good Standing
          Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania. On the Closing
Date, Buyer will be a bank holding company duly registered under the Bank
Holding Company Act of 1956, as amended. Buyer has the corporate power and
authority to own or lease all of its properties and assets and to carry on its
business as it is now being conducted.
     4.2 Authority, No Conflict
          Buyer has full power and authority to enter into this Agreement and to
consummate the transactions contemplated herein. This Agreement and the other
documents or instruments to be delivered by Buyer hereunder have been or will be
duly executed and delivered by Buyer and are or will be valid and binding
obligations of Buyer enforceable against Buyer in accordance with their terms,
except as enforcement may be limited by general principles of equity, whether
applied in a court of law or a court of equity, and by bankruptcy, insolvency
and similar laws affecting creditors’ rights and remedies generally (including
those relating to fraudulent conveyances and transfers). The execution, delivery
and performance of this Agreement by Buyer will not conflict with, or result in,
or constitute a breach or default of the terms, conditions or provisions of the
articles of incorporation or bylaws of Buyer or any material instrument,

6



--------------------------------------------------------------------------------



 



agreement, mortgage, deed of trust, judgment, order, award or decree or other
restriction to which Buyer is a party or by which Buyer is bound.
     4.3 Buyer Private Placement
          Buyer will conduct the Buyer Private Placement in accordance with all
applicable Legal Requirements. The offering materials to be used in connection
with the Buyer Private Placement will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading. Buyer has no reason to believe that
it will not be able to raise the amount of capital contemplated by Section 6.2
in the Buyer Private Placement.
     4.4 Consents and Approvals
          Except for any required approvals of the transactions contemplated by
this Agreement by the PDOB, the FDIC and the Board of Governors of the Federal
Reserve System (the “FRB”), and compliance with any conditions contained
therein, no consents or approvals of, or filings or registrations with, any
court, administrative agency or commission or other governmental authority or
instrumentality or self-regulatory organization (each, including the PDOB, FDIC
and FRB, a “Governmental Entity”) or with any other third party are necessary in
connection with (A) the execution and delivery by Buyer of this Agreement and
(B) the consummation by Buyer of transactions contemplated hereby. As of the
date of this Agreement, Buyer does not know of any reason why any required
approval of a Governmental Entity will not be obtained on a timely basis
(including without limitation as a result of Buyer’s inability to raise the
capital required to complete the Contemplated Transactions), or will be received
with conditions, limitations or restrictions that would reasonably be expected
to adversely impact Buyer’s ability to complete the Contemplated Transactions.
In addition, without limiting the immediately preceding sentence, Buyer has no
reason to believe that any proposed investor in Buyer (as a result of the
Buyer’s identity of the proposed amount of investment) will cause any required
approval of a Governmental Entity not be obtained on a timely basis or to be
received with conditions, limitations or restrictions that would reasonably be
expected to adversely impact Buyer’s ability to complete the Contemplated
Transactions.
     4.5 Buyer’s Knowledge and Familiarity with the Business and Operations of
RAB
          BUYER, THROUGH ITS PRESIDENT AND CHIEF EXECUTIVE OFFICER, WHO HAS
SERVED AS A DIRECTOR AND AS PRESIDENT AND CHIEF EXECUTIVE OFFICER OF RAB SINCE
ITS ORGANIZATION, FULLY AND COMPLETELY UNDERSTANDS, AND IS FAMILIAR WITH, THE
BUSINESS, OPERATIONS, ASSETS, COMMITMENTS, CONTRACTS, LIABILITIES (ABSOLUTE,
CONTINGENT OR OTHERWISE) AND PROSPECTS OF RAB AND THE RESPECTIVE BOOKS, RECORDS,
FINANCIAL INFORMATION AND DOCUMENTS RELATED TO RAB. BUYER ACKNOWLEDGES THAT
BUYER POSSESSES SUCH INFORMATION AS BUYER DEEMS NECESSARY TO CAUSE BUYER TO
REACH AN INFORMED DECISION TO PURCHASE THE SHARES AND TO OTHERWISE PERFORM ITS
OBLIGATIONS PURSUANT TO THE TERMS OF THIS AGREEMENT. ACCORDINGLY, (i) BUYER IS
NOT RELYING UPON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND

7



--------------------------------------------------------------------------------



 



WHATSOEVER, WHETHER EXPRESS OR IMPLIED BY OPERATION OF LAW OR OTHERWISE, EXCEPT
FOR THOSE SPECIFICALLY SET FORTH IN SECTION 3 OF THIS AGREEMENT AND (ii) BUYER
HAS ADVISED SELLER THAT IT IS NOT NECESSARY AND THAT BUYER DOES NOT INTEND TO
UNDERTAKE ANY ADDITIONAL DUE DILIGENCE EXAMINATION OF RAB.
     4.6 Maturity of Certificates of Deposit
          Notwithstanding and without limiting the provisions of Section 4.5,
Buyer acknowledges that approximately $47.4 million of certificates of deposit
issued by RAB will mature on or prior to December 31, 2009.
     4.7 Legal Proceedings
          Buyer is not a party to any, and there are no pending or, to the
Knowledge of Buyer, threatened Proceedings or governmental inquiries of any
nature:
               (a) challenging the validity or propriety of any of the
Contemplated Transactions; or
               (b) which could materially adversely affect the ability of Buyer
to perform its obligations under this Agreement.
     4.8 Brokers and Finders
          Neither Buyer nor any of its officers, directors, employees,
independent contractors or agents, has employed any broker, finder, investment
banker or financial advisor, or incurred any liability for any fees or
commissions to any such person, in connection with the Contemplated
Transactions.
     4.9 Information to be Supplied
          The information supplied by Buyer for inclusion in any requisite
regulatory application will, at the time each such document is filed with any
Governmental Entity and up to and including the dates of any required regulatory
approvals or consents, as such applications may be amended by subsequent
filings, be accurate in all material respects.
5. COVENANTS OF SELLER PRIOR TO CLOSING DATE
     5.1 Operation of the Business of RAB During Executory Period. Except as
otherwise contemplated or permitted by this Agreement, or at the direction of a
Governmental Entity of competent jurisdiction (which direction Seller shall
cause to be promptly sent to Buyer in accordance with Section 12.5 of this
Agreement), during the period from the date of this Agreement to the Closing
Date, Seller shall not cause or permit RAB, without the prior written consent of
Buyer (which consent shall not be unreasonably withheld or delayed) to:
               (a) (i) adjust, split, combine or reclassify any capital stock;
(ii) set any record or payment dates for the payment of any dividends or
distributions on its capital stock or make, declare or pay any dividend or make
any other distribution on, or, directly or indirectly, sell or

8



--------------------------------------------------------------------------------



 



otherwise dispose of, redeem, purchase or otherwise acquire, any shares of its
capital stock or any securities or obligations convertible into or exchangeable
for any shares of its capital stock or stock appreciation rights or grant any
person any right to acquire any shares of its capital stock; or (iii) issue or
commit to issue any additional shares of capital stock, or any securities
convertible into or exercisable for, or any rights, warrants or options to
acquire, any additional shares of capital stock;
               (b) enter into any new line of business;
               (c) sell, lease, transfer, mortgage, encumber or otherwise
dispose of any of its assets or properties to any individual, corporation or
other entity, except (i) in the ordinary course of business consistent with past
practice, or (ii) as expressly required by the terms of any contracts or
agreements in force at the date of this Agreement;
               (d) acquire or agree to acquire, by merging or consolidating
with, or by purchasing an equity interest in or a portion of the assets of, or
by any other means, any business or any corporation, partnership, association or
other business organization or division thereof, other than in connection with
foreclosures, settlements in lieu of foreclosure or troubled loan or debt
restructurings in the ordinary course of business consistent with past
practices;
               (e) (i) increase the compensation or fringe benefits of any
present or former director, officer or employee of RAB, except as may be
required pursuant to the terms of any plan or agreement, except in the case of
non-officer employees, merit increases in the ordinary course of business
consistent with past practice; (ii) establish, adopt, enter into, amend or
terminate any employee benefit plan or any plan, agreement, program, policy,
trust, fund or other arrangement that would be a plan if it were in existence as
of the date of this Agreement; or (iii) grant any severance or termination pay
(other than pursuant to plans or agreements of RAB in effect on the date hereof)
or enter into or amend any employment, consulting, severance,
“change-in-control” or termination contract or arrangement with, any officer,
director, employee, independent contractor, agent or other person associated
with RAB ;
               (f) other than expenditures budgeted in RAB’s capital expenditure
budget, unplanned capital expenditures as reasonably determined by RAB for
casualty loss and repair and replacement of damaged property, plant and
equipment, or expenditures approved in advance in writing by Shin, make any
capital expenditures in excess of $25,000.00 in the aggregate;
               (g) make application for the opening or relocation of any, or
open or relocate any, branch office;
               (h) except in the ordinary course of business consistent with
past practice, (A) incur any indebtedness for borrowed money, or (B) guarantee
or agree to guarantee, or endorse or assume responsibility for, the obligations
of any person (other than the endorsement of checks and other negotiable
instruments in the normal process of collection);
               (i) amend its articles of incorporation, bylaws or similar
governing documents;

9



--------------------------------------------------------------------------------



 



               (j) make any changes in its accounting methods or method of tax
accounting, practices or policies, except as may be required under GAAP as
concurred in by RAB’s independent public accountants;
               (k) make any change in policies in existence on the date of this
Agreement with regard to: the extension of credit, or the establishment of
reserves with respect to the possible loss thereon or the charge off of losses
incurred thereon; investments; asset/liability management; or other material
banking policies in any material respect except in the ordinary course of
business consistent with past practice or as may be required by changes in
applicable law or regulations, as may be required by GAAP, or as may be required
by a Governmental Entity;
               (l) waive or release any rights of material value, or materially
modify or amend any material Contract to which RAB is a party, in each case
other than in the ordinary course of business consistent with past practice;
               (m) enter into any futures contract, option, interest rate caps,
interest rate floors, interest rate exchange agreement or other agreement or
take any other action for purposes of hedging the exposure of its
interest-earning assets and interest-bearing liabilities to changes in market
rates of interest; or
               (n) agree to, or make any commitment to, take any of the actions
prohibited by this Section 5.1.
     5.2 Notification
          Between the date of this Agreement and the Closing Date, Seller will
promptly notify Buyer in writing if Seller becomes aware of any fact or
condition that causes or constitutes a breach of Seller’s representations and
warranties as of the date of this Agreement, or if the Seller becomes aware of
the occurrence after the date of this Agreement of any fact or condition that
would (except as expressly contemplated by this Agreement) (i) cause or
constitute a breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition or (ii) be reasonably likely to cause a condition to
Closing not to be satisfied or to be materially delayed. Seller shall have
fifteen (15) days to cure any breach after notice to Buyer of any breach unless
such breach is not susceptible of cure within such time period.
     5.3 No Negotiation of Sale of RAB
          Until such time, if any, as this Agreement is terminated pursuant to
Section 10, Seller will not, and will cause RAB and each of its Representatives
not to, directly or indirectly solicit, initiate, or encourage any inquiries or
proposals from, discuss or negotiate with, provide any non-public information to
any Person (other than Buyer) relating to any transaction involving the sale of
substantially all of the business or assets of RAB, or any of the capital stock
of RAB, or any merger, consolidation, business combination, or similar
transaction involving RAB.

10



--------------------------------------------------------------------------------



 



     5.4 Best Efforts
          Between the date of this Agreement and the Closing Date, Seller will
use its Best Efforts to cause its conditions to Closing to be satisfied.
6. COVENANTS OF BUYER PRIOR TO CLOSING DATE
     6.1 Approvals of Governmental Entities
          As promptly as practicable, but in no event more than thirty (30) days
after the date of this Agreement, Buyer will make all filings with Governmental
Entities required by applicable Legal Requirements to consummate the
Contemplated Transactions. Subject to the other provisions of this Agreement,
the parties hereto shall cooperate with each other and use Best Efforts to
promptly prepare and file all necessary documentation, to effect all
applications, notices, petitions and filings, and to obtain as promptly as
practicable all permits, consents, approvals and authorizations of all third
parties and Governmental Entities which are necessary or advisable to consummate
the Contemplated Transactions and to comply with the terms and conditions of all
such permits, consents, approvals and authorizations of all such third parties
and Governmental Entities. Seller and Buyer shall have the right to review in
advance, and to the extent practicable each will consult the other on, in each
case subject to applicable laws relating to the exchange of information, all the
information relating to Seller, Buyer (including any proposed director, officer
or equity holder of Buyer) or RAB, as the case may be, that appears in any
filing made with, or written materials submitted to, any third party or any
Governmental Entity in connection with the Contemplated Transactions. In
exercising the foregoing right, each of the parties hereto shall act reasonably
and as promptly as practicable. The parties hereto agree that they will consult
with each other with respect to the obtaining of all permits, consents,
approvals and authorizations of all third parties or Governmental Entities
necessary or advisable to consummate the Contemplated Transactions and each
party will keep the other apprised of the status of matters relating to
consummation of the Contemplated Transactions. Seller and Buyer shall promptly
furnish each other with copies of all written communications received by Seller
or Buyer, as the case may be, from, or delivered by any of the foregoing to, any
Governmental Entity in respect of the Contemplated Transactions. Without
limiting the foregoing, Buyer shall immediately notify Seller of any request by
a Governmental Entity for additional information with respect to any filing, and
of any adverse developments, whether communicated orally or in writing by a
Governmental Entity, with respect to a filing.
     6.2 Conduct of Buyer Private Placement
          Buyer shall use its Best Efforts to raise prior to November 15, 2009
an amount of capital sufficient to permit Buyer to acquire the Shares and
maintain RAB’s status as “well capitalized” under the regulations of the
applicable Governmental Entities following completion of the Contemplated
Transactions or in such greater amount as may be required by any of the
applicable Governmental Entities. Prior to the Closing, Buyer shall periodically
at Seller’s request (and in no event less frequently than twice a month) provide
Seller with information relating to the status of the Buyer Private Placement
and the amount of capital raised pursuant to the Buyer Private Placement.

11



--------------------------------------------------------------------------------



 



     6.3 Notification
          Between the date of this Agreement and the Closing Date, Buyer will
promptly notify Seller in writing if Buyer becomes aware of any fact or
condition that causes or constitutes a breach of the Buyer’s representations and
warranties as of the date of this Agreement, or if the Buyer becomes aware of
the occurrence after the date of this Agreement of any fact or condition that
would (except as expressly contemplated by this Agreement) (i) cause or
constitute a breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition or (ii) be reasonably likely to cause a condition to
Closing not to be satisfied or to be materially delayed. Buyer shall have
fifteen (15) days to cure any breach after notice to Seller of any breach unless
such breach is not susceptible of cure within such time period.
     6.4 Best Efforts.
          Between the date of this Agreement and the Closing Date, Buyer will
use its Best Efforts to cause its conditions to Closing to be satisfied.
7. CONDITIONS PRECEDENT TO EACH PARTY’S OBLIGATION TO CLOSE
          The respective obligations of each party to effect the Contemplated
Transactions at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by
Seller or Buyer, as applicable, in whole or in part) :
     7.1 Regulatory Approvals
          All regulatory approvals required to consummate the transactions
contemplated hereby shall have been obtained and shall remain in full force and
effect and all statutory waiting periods in respect thereof shall have expired
or been terminated.
     7.2 No Injunctions or Restraints; Illegality
          No order, injunction or decree issued by any court or agency of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Contemplated Transactions shall be in effect. No statute,
rule, regulation, order, injunction or decree shall have been enacted, entered,
promulgated or enforced by any Governmental Entity which prohibits or makes
illegal the consummation of the Contemplated Transactions.
     7.3 Buyer Private Placement
          Buyer shall have (i), on or prior to November 15, 2009, received net
proceeds in the Buyer Private Placement for the purpose of acquiring the Shares
on the Closing Date in the amount of at least $10,000,000 (which receipt shall
be evidenced by signed irrevocable subscription agreements delivered to Seller
and immediately available funds in such amount, together with such additional
documents as may be reasonably requested by Seller to evidence such receipt) and
delivered to Seller a written representation of its chief executive officer that
Buyer reasonably expects to raise the remaining funds constituting the Purchase
Price to permit Buyer to acquire the Shares on the Closing Date and (ii), on or
prior to December 15, 2009,

12



--------------------------------------------------------------------------------



 



received net proceeds in the Buyer Private Placement for the purpose of
acquiring the Shares on the Closing Date in the amount of the total Purchase
Price (which receipt shall be evidenced by signed irrevocable subscription
agreements delivered to Seller and immediately available funds in such amount,
together with such additional documents as may be reasonably requested by Seller
to evidence such receipt).
     7.4 Back Office Operations
          Buyer, Seller and Royal Bank America, a wholly-owned subsidiary of
Seller (“RBA”), shall have entered into a mutually acceptable written service
agreement pursuant to which Seller or RBA shall continue to provide to RAB, at
no cost to RAB, certain designated back-office operations and related services
for a period not to exceed six months from the Closing Date on the terms and
conditions set forth therein.
8. CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
          Seller’s obligation to sell the Shares and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Seller, in whole or in part):
     8.1 Accuracy of Representations
          The representations and warranties of Buyer set forth in this
Agreement shall be true and correct as of the Closing Date as though made on and
as of the Closing Date (except to the extent such representations and warranties
speak as of an earlier date, in which case such representations and warranties
shall be true and correct as of such specified date); and Seller shall have
received a certificate signed on behalf of Buyer by the Chief Executive Officer
of Buyer to the foregoing effect.
     8.2 Buyer’s Performance of Obligations
          Buyer shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing
Date, and Seller shall have received a certificate signed on behalf of Buyer by
the Chief Executive Officer of Buyer to such effect.
     8.3 Shin Wavier of Change in Control Payment
          Shin shall have waived any rights to receive a change in control
payment under his employment agreement, dated February 22, 2007, with respect to
the Contemplated Transactions.
9. CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
          Buyer’s obligation to purchase the Shares and to take the other
actions required to be taken by Purchaser at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Buyer, in whole or in part):

13



--------------------------------------------------------------------------------



 



     9.1 Accuracy of Representations
          The representations and warranties of Seller set forth in this
Agreement shall be true and correct as of the Closing Date as though made on and
as of the Closing Date (except to the extent such representations and warranties
speak as of an earlier date, in which case such representations and warranties
shall be true and correct as of such specified date); and Buyer shall have
received a certificate signed on behalf of Seller by the Chief Executive Officer
of Seller to the foregoing effect.
     9.2 Seller’s Performance of Obligations
          Seller shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing
Date; and Buyer shall have received a certificate signed on behalf of Seller by
the Chief Executive Officer of Seller to such effect.
10. TERMINATION
     10.1 Termination Events
          This Agreement may by notice be terminated:
               (a) by either Seller or Buyer at any time if (i) any Governmental
Entity which must grant a requisite regulatory approval has denied approval of
the Contemplated Transactions, requested that an application submitted for a
requisite regulatory approval be withdrawn, or notified or advised any party
that such Governmental Entity will not grant (or intends to rescind or revoke if
previously approved) any requisite regulatory approval with respect to the
Contemplated Transactions, or (ii) any Governmental Entity imposes a condition
in connection with approval of the Contemplated Transactions which, in the good
faith judgment of Seller or Buyer, will materially impair the ability of Buyer
to complete the Contemplated Transactions; or (iii) any Governmental Entity of
competent jurisdiction shall have issued a final nonappealable order enjoining
or otherwise prohibiting the consummation of the Contemplated Transactions;
provided, however, that no party shall have the right to terminate this
Agreement pursuant to this Section 10.1(a) if the denial or order referred to
above shall be due to the failure of the party seeking to terminate this
Agreement to perform or observe any of its covenants or agreements set forth
herein;
               (b) by either Buyer or Seller at any time, if a breach of any
representation, warranty or obligation contained in this Agreement has been
committed by the other party and such breach has not been cured as permitted
hereby or waived;
               (c) (i) by Buyer at any time if any of the conditions to Buyer’s
obligation to complete the Closing specified in Sections 7 or 9 have not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Buyer to comply with their
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Seller at any time, if any of the conditions
to Seller’s obligation to complete the Closing specified in Sections 8 or 9 have
not been satisfied as of the Closing Date or if satisfaction of such a condition
is or becomes impossible (other than

14



--------------------------------------------------------------------------------



 



through the failure of Seller to comply with its obligations under this
Agreement) and Seller has not waived such condition on or before the Closing
Date;
               (d) by the mutual consent of Buyer and Seller at any time;
               (e) by either Buyer or Seller on or after December 31, 2009, if
the Closing has not occurred (other than through the failure of any party
seeking to terminate this Agreement to comply fully with its obligations under
this Agreement) on or before such date, or such later date as the parties may
agree;
               (f) by Seller on or after November 16, 2009, if Seller does not
receive from Buyer evidence satisfactory to Seller of the satisfaction of the
condition set forth in clause (i) Section 7.3 (which satisfactory evidence shall
include (1) signed irrevocable subscription agreements for at least the amount
set forth in clause (i) of Section 7.3 of this Agreement and (2) immediately
available funds in an amount at least equal to the amount set forth in clause
(i) of Section 7.3 of this Agreement, on or before November 15, 2009 (or such
later date as may be determined in Seller’s sole discretion); or
               (g) by Seller on or after December 16, 2009, if Seller does not
receive from Buyer evidence satisfactory to Seller of the satisfaction of the
condition set forth in clause (ii) Section 7.3 (which satisfactory evidence
shall include (1) signed irrevocable subscription agreements for at least the
amount set forth in clause (ii) of Section 7.3 of this Agreement and
(2) immediately available funds in an amount at least equal to the amount set
forth in clause (ii) of Section 7.3 of this Agreement, on or before December 15,
2009 (or such later date as may be determined in Seller’s sole discretion)
     10.2 Effect of Termination
               (a) In the event of any termination of this Agreement as provided
in Section 10.1, this Agreement shall forthwith become void and have no effect,
and none of Seller, Buyer, or any of their respective Affiliates shall have any
liability of any nature whatsoever hereunder, or in connection with the
transactions contemplated hereby, except that (i) this Section 10.2 and
Sections 11.2, 12.2, 12.3 and 12.4 shall survive any termination of this
Agreement and (ii), notwithstanding anything to the contrary contained in this
Agreement, neither Seller nor Buyer shall be relieved or released from any
liabilities or damages arising out of its willful breach of any provision of
this Agreement. For the avoidance of doubt, the fact that the obligation of
Buyer to receive net proceeds in the Buyer Private Placement in the amount
referenced in Section 7.3 may be deemed to be a mutual condition precedent to
the Closing shall in no way affect Seller’s right to terminate this Agreement
pursuant to Section 10.1(f).
               (b) Notwithstanding anything contained herein to the contrary,
Buyer shall pay Seller, by wire transfer of immediately available funds to an
account designated by Seller, $250,000.00 in cash (the “Buyer Termination Fee”)
held pursuant to the Escrow Agreement on or before the fifth (5th) Business Day
after the date of termination if this Agreement is terminated (i) by Seller
pursuant to Section 10.1(b) as a result of a breach by Buyer of any
representation, warranty or obligation of Buyer or (ii) by Seller pursuant to
Sections 10.1(f) or 10.1(g). By way of clarification, if either (x) the
Agreement is terminated under Section 10.1(a) after November 15,

15



--------------------------------------------------------------------------------



 



2009 and Buyer shall not have satisfied the condition set forth in clause (i) of
Section 7.3 by November 15, 2009 or (y) the Agreement is terminated under
Section 10.1(a) after December 15, 2009 and Buyer shall not have satisfied the
condition set forth in clause (ii) of Section 7.3 by December 15, 2009, the
Buyer Termination Fee shall be payable to Seller. The parties acknowledge and
agree that the Buyer Termination Fee shall be payable directly to Seller
pursuant to the Escrow Agreement.
               (c) Seller agrees that payment of either the Buyer Termination
Fee shall be the sole and exclusive remedy of Seller for any termination of this
Agreement pursuant to Section 10.2(b) in the absence of a willful breach of this
Agreement by Buyer.
11. POST-CLOSING COVENANTS
     11.1 Cooperation; Post-Closing Access to Information.
               (a) The parties will cooperate with and provide such further
assurances to each other as are reasonably necessary or requested to perfect (of
record or otherwise) and effectively transfer title to the Shares to Buyer.
               (b) Buyer shall preserve until at least the fifth (5th)
anniversary of the Closing Date any records relating to the business of RAB as
it is required to maintain by law. After the Closing Date, where there is a
legitimate business reason or purpose, Buyer shall cause RAB to provide Seller
access, upon reasonable written notice specifying the reason therefor, during
normal business hours, to (i) the officers and employees of RAB and (ii) to any
books of account or records of RAB, but, in each case, only to the extent
relating to the assets, liabilities or business of RAB prior to the Closing
Date, and Seller and its representatives shall have the right to make copies of
such books of account and records at their sole cost and expense; provided,
however, that the foregoing right of access shall not be exercisable in such a
manner as to unreasonably interfere with the business and operations of RAB and
any information obtained by Seller in accordance with this Section 11.1(b) shall
be subject to the provisions of Section 11.2(a) of this Agreement.
     11.2 Treatment of Confidential Information
               (a) Seller acknowledges that it has or may have had in the past,
and in the future may have, access to confidential information of RAB and/or
Buyer, including customer lists, files, records, products, technical
information, sales activities, procedures, promotion, pricing techniques,
business plans, dealer lists and credit and financial data concerning customers.
Seller agrees that it will keep confidential all such confidential information
and, except with the specific prior written consent of Buyer, will not disclose
such confidential information to any person except: (i) Representatives of Buyer
or (ii) its own Representatives, provided that such Representatives acknowledge
the confidentiality provisions of this Section. Confidential information shall
not include (A) information that becomes known to the public generally through
no fault of Seller, (B) information required to be disclosed by the terms of
this Agreement or by law or by inquiry from or Order of any Governmental Entity
under color of law, provided that prior to disclosing any information pursuant
to this clause (B), Seller shall, if possible, give prior written notice thereof
to Buyer and provide Buyer with the opportunity to

16



--------------------------------------------------------------------------------



 



contest such disclosure, or (C) such information that the disclosing party
reasonably believes the disclosure of which is required in connection with the
defense of a lawsuit against Seller. Because of the difficulty of measuring the
economic loss that may be incurred as a result of the breach of the covenants
above, and because of the immediate and irreparable damage that would be caused
for which the injured party would have no other adequate remedy, Seller agrees
that Buyer and/or RAB may enforce the provisions of this Section by injunctions
and restraining orders against it. Nothing herein shall be construed as
prohibiting Buyer from pursuing any other remedy available at law or in equity
for such breach or threatened breach, including the recovery of damages, subject
to the limitations of Article 10.
               (b) Buyer acknowledges that it has had access to confidential
information of RAB and its customers and Seller and agrees that, in the event
that this Agreement is terminated pursuant to Section 10 for any reason, Buyer
will, and will cause its affiliates to, keep confidential all such confidential
information and, except with specific prior written consent of Seller, will not
disclose such confidential information to any Person or use such information for
the benefit of any Person. Confidential information shall not include (A) such
information that becomes known to the public generally through no fault of
Buyer, (B) information required to be disclosed by the terms of this Agreement
or by law or by inquiry from or Order of any Governmental Entity under color of
law, provided that prior to disclosing any information pursuant to this clause
(B), Buyer shall, if possible, give prior written notice thereof to Seller and
provide Seller with the opportunity to contest such disclosure, or (C) such
information that Buyer reasonably believes the disclosure of which is required
in connection with the defense of a lawsuit against Buyer. Because of the
difficulty of measuring the economic loss that may be incurred as a result of
the breach of the covenants above, and because of the immediate and irreparable
damage that would be caused for which the injured party would have no other
adequate remedy, Buyer agrees that Seller and/or RAB may enforce the provisions
of this Section by injunctions and restraining orders against it. Nothing herein
shall be construed as prohibiting Seller from pursuing any other remedy
available at law or in equity for such breach or threatened breach, including
the recovery of damages, subject to the limitations of Article 10.
               (c) The obligations of the parties under this Section shall
survive the termination of this Agreement.
     11.3 Tax Returns
          Buyer agrees not to amend or otherwise change any tax return for any
period ending prior to the Closing Date, or otherwise make any election or
similar accounting method change that would have the effect of retroactively
increasing any tax liability of Seller.
     11.4 Use of Name
          Seller and its Affiliates acknowledge that RAB shall have the right to
continue using the name “Royal Asian Bank” following the Closing Date.

17



--------------------------------------------------------------------------------



 



12. GENERAL PROVISIONS
     12.1 Survival of Representations, Warranties and Agreements
          All representations, warranties, covenants, and obligations in or
delivered in connection with this Agreement and the other Transaction Documents
will survive the Closing, provided that all representations and warranties of
the parties shall expire twelve (12) months after the Closing Date.
     12.2 Expenses
          Except as otherwise expressly provided in this Agreement, each party
to this Agreement will bear its respective expenses incurred in connection with
the preparation, execution, and performance of this Agreement and the
Contemplated Transactions, including all fees and expenses of its
Representatives. In the event of termination of this Agreement, the obligation
of each party to pay its own expenses will be subject to any rights of such
party expressly provided herein arising from a breach of this Agreement by
another party.
     12.3 Public Announcements; Filings
          Any public announcement or similar publicity with respect to this
Agreement or the Contemplated Transactions will be issued at such time, in such
manner and such form and content as Seller and Buyer shall mutually determine,
provided that nothing contained herein shall prohibit either party, following
notification to the other party, from making any disclosure which its counsel
deems necessary under applicable law. Seller and Buyer will consult with each
other concerning the means by which RAB’s employees, customers, and suppliers
and others having dealings with RAB will be informed of the Contemplated
Transactions.
     12.4 Confidentiality
          Between the date of this Agreement and the Closing Date, Buyer and
Seller will maintain in confidence, and will cause their respective directors,
officers, employees, agents, and advisors to maintain in confidence any written,
oral, or other information obtained in confidence from another party or from RAB
in connection with this Agreement or the Contemplated Transactions, unless (i)
such information is already known to such party or to others not bound by a duty
of confidentiality or such information becomes publicly available through no
fault of such party, (ii) the use of such information is necessary or
appropriate in making any filing or obtaining any Consent or approval required
for the consummation of the Contemplated Transactions, or (iii) the furnishing
or use of such information is required by or necessary or appropriate in
connection with a request from a Governmental Entity or in connection with legal
proceedings.
     12.5 Notices
          All notices, Consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), provided that a copy is
mailed by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in

18



--------------------------------------------------------------------------------



 



each case to the appropriate addresses and telecopier numbers set forth below
(or to such other addresses and telecopier numbers as a party may designate by
notice to the other parties):
Seller:
Royal Bancshares of Pennsylvania, Inc.
732 Montgomery Avenue
Narberth, Pennsylvania 19072
Attention: Robert R. Tabas, Chairman
Facsimile No.: (215) 790-1111
With a copy to:
David W. Swartz
Stevens & Lee, P.C.
111 North Sixth Street
P.O. Box 679
Reading, Pennsylvania 19603-0679
Facsimile No.: (610) 988-0815
Buyer:
Royal Asian Bancshares, Inc.
c/o Waldman Law Group, P.C.
3 Park Plaza
Wyomissing, Pennsylvania 19610
Attention: Jay W. Waldman, Esquire, Counsel
Facsimile No.: (610) 898-8050
With a copy to:
Jay W. Waldman
Waldman Law Group, P.C.
3 Park Plaza
Wyomissing, Pennsylvania 19610
Facsimile No.: (610) 898-8050
     12.6 Further Assurances
          The parties agree (a) to furnish upon request to each other such
further information, (b) to execute and deliver to each other such other
documents, and (c) to do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the documents referred to in this Agreement.

19



--------------------------------------------------------------------------------



 



     12.7 Waiver
          Subject to the limits set forth herein, (a) the rights and remedies of
the parties to this Agreement are cumulative and not alternative, (b) neither
the failure nor any delay by any party in exercising any right, power, or
privilege under this Agreement or the documents referred to in this Agreement
will operate as a waiver of such right, power, or privilege, and, no single or
partial exercise of any such right, power, or privilege will preclude any other
or further exercise of such right, power, or privilege or the exercise of any
other right, power, or privilege. To the maximum extent permitted by applicable
law, (x) no claim or right arising out of this Agreement or the documents
referred to in this Agreement can be discharged by one party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other party; (y) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (z) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.
     12.8 Entire Agreement and Modification
          This Agreement supersedes all prior oral and written communications,
information, disclosures, bid documents, and agreements between the parties with
respect to its subject matter (including memoranda, draft term sheets, letters
of intent, and other correspondence relating thereto) and constitutes (along
with the Transaction Documents) a complete and exclusive statement of the terms
of the agreement between the parties with respect to its subject matter. This
Agreement may not be amended except by a written agreement executed by the party
to be charged with the amendment.
     12.9 [Intentionally Omitted.]
     12.10 Assignments, Successors, and No Third-Party Rights
          Neither party may assign any of its rights under this Agreement
without the prior consent of the other parties. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the heirs, personal representatives, successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement (or their heirs, personal representatives, successors and permitted
assigns) any legal or equitable right, remedy, or claim under or with respect to
this Agreement or any provision of this Agreement. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their heirs, personal representatives, successors and
assigns.
     12.11 Severability
          If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

20



--------------------------------------------------------------------------------



 



     12.12 Section Headings, Construction
          The headings of Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.
     12.13 Time of Essence
          With regard to all dates and time periods set forth or referred to in
this Agreement, time is of the essence.
     12.14 Governing Law
          This Agreement will be governed by the laws of the Commonwealth of
Pennsylvania without regard to conflicts of laws principles.
     12.15 Counterparts
          This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first written above.

            ROYAL BANCSHARES OF PENNSYLVANIA, INC.
      By:   /s/ James J. McSwiggan         Name:   James J. McSwiggan       
Title:   President and COO        ROYAL ASIAN BANCSHARES, INC.
      By:   Edward E. Shin         Name:   Edward E. Shin        Title:  
President and CEO     

[Signature Page to Stock Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Appendix A
     “Affiliate”—an affiliate of, or person affiliated with, a specified Person,
is a Person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, the Person
specified.
     “Best Efforts”—the efforts that a prudent and commercially reasonable
Person desirous of achieving a result would use in similar circumstances to
ensure that such result is achieved as expeditiously as possible; provided,
however, that an obligation to use Best Efforts under this Agreement does not
require the Person subject to that obligation to take actions that would result
in a material adverse effect on the benefits to such Person of this Agreement
and the Contemplated Transactions, or would otherwise cause a material adverse
effect on such Person.
     “Buyer”—as defined in the first paragraph of this Agreement.
     “Buyer Private Placement”—as defined in the Recitals of this Agreement.
     “Buyer Termination Fee”—as defined in Section 10.2(b).
     “Closing”—as defined in Section 2.2.
     “Closing Certificates”—the certificates delivered at Closing pursuant to
this Agreement.
     “Closing Date”—the date and time as of which the Closing actually takes
place.
     “Common Stock”—as defined in the Recitals of this Agreement.
     “Consent”—any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).
     “Contemplated Transactions”—all of the transactions contemplated by this
Agreement, including:
          (a) the sale of the Shares by Seller to Buyer;
          (b) the execution and delivery of the Transaction Documents.
     “Contract”—any agreement, contract, obligation, promise, or undertaking
(whether written or oral) for the breach of which the law gives a remedy.
     “Encumbrance”—any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.
     “Escrow Agreement”—as defined in the Recitals of this Agreement.
     “FDIC”—as defined in Section 3.1(c).

A-1



--------------------------------------------------------------------------------



 



     “FRB”—as defined in Section 4.4.
     “Governmental Authorization”—any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.
     “Governmental Entity”—as defined in Section 4.4, plus any:
          (a) federal, state, local, municipal or other government within the
United States; or
          (b) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature within the United States.
     “Intellectual Property Rights” – as defined in Section 3.9.
     “IRC” – the Internal Revenue Code of 1986, as amended, or any successor
law, and regulations issued by the IRS pursuant to the Internal Revenue Code of
1986, as amended, or any successor law.
     “IRS” – the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of the Treasury.
     “Knowledge”—an individual will be deemed to have “Knowledge” of a
particular fact or other matter if such individual is actually aware of such
fact or other matter. A Person (other than an individual) will be deemed to have
“Knowledge” of a particular fact or other matter if any individual who is
serving, or who has at any time served, as a director, senior executive,
officer, partner, executor, or trustee of such Person (or in any similar
capacity) has, or at any time had, actual knowledge of such fact or other
matter.
     “Legal Requirement”—any federal, state, local, municipal, or other
administrative order, constitution, law, ordinance, principle of common law,
regulation or statute of the United States or its Governmental Entities.
     “Order”—any award, decision, injunction, judgment, order, ruling, subpoena,
or verdict entered, issued, made, or rendered by any court, administrative
agency, or other Governmental Body or by any arbitrator.
     “Ordinary Course of Business”—an action taken by a Person will be deemed to
have been taken in the “Ordinary Course of Business” unless:
          (a) such action is required to be authorized by the board of directors
of such Person (or by any Person or group of Persons exercising similar
authority) and is required to be specifically authorized by the parent company
(if any) of such Person; or
          (b) (i) such action is materially inconsistent with the past practices
of such Person and is not taken in the normal day-to-day operations of such
Person; and

A-2



--------------------------------------------------------------------------------



 



               (ii) such action is not similar in nature and magnitude to
actions customarily taken, without any authorization by the board of directors
(or by any Person or group of Persons exercising similar authority), in the
normal day-to-day operations of other Persons that are in the same line of
business as such Person.
     “PDOB”—as defined in Section 3.1(b).
     “Person”—any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.
     “Proceeding”—any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
     “Purchase Price” —as defined in Section 2.1.
     “RAB” —as defined in the Recitals of this Agreement.
     “RBA” —as defined in Section 7.4.
     “Representative”—with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.
     “Seller”—as defined in the first paragraph of this Agreement.
     “Shares”—as defined in the Recitals of this Agreement.
     “Shin”—as defined in the Recitals of this Agreement.
     “Shin Restricted Stock Agreement” – as defined in the Recitals of this
Agreement.
     “Tax” (or, collectively, “Taxes”) – (i) any federal, state, local or
foreign net income, gross income, gross receipts, windfall profit, severance,
property, production, sales, use, license, excise, franchise, employment,
payroll, withholding, alternative or add-on minimum, ad valorem, value-added,
transfer, stamp, or environmental tax (including taxes under IRC Section 59A),
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or penalty, addition
to tax or additional amount imposed by any governmental authority; and (ii) any
liability of RAB for the payment of amounts with respect to payments of a type
described in clause (i) as a result of being a member of an affiliated,
consolidated, combined or unitary group, or as a result of any obligation of RAB
under any Tax indemnity agreement.
     “Threatened”—a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding,

A-3



--------------------------------------------------------------------------------



 



dispute, action, or other matter is likely to be asserted, commenced, taken, or
otherwise pursued in the future.
     “Transaction Documents”—this Agreement, the Closing Certificates executed
by Seller and Buyer with specific reference to this Agreement, and any other
documents, instruments, or certificates signed by the parties to effect the
Contemplated Transactions.

A-4